Per Curiam. Appellant, James Ross Weaver, Jr., by his attorney, has filed this motion for Belated Appeal to Supplement the Record and for a Rule on the Clerk to accept the record on appeal. The record was refused when tendered to the clerk because notice of appeal was not timely filed subsequent to an order of the trial court denying appellant’s motion for a new trial. ARAP Rule 4(d). Appellant’s attorney, Bill Luppen, admits that the failure to renew a timely notice of appeal within thirty (30) days after the order denying a new trial was due to his own neglect.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion dated February 5, 1979, In Re: Belated Appeals in Criminal Cases, 265 Ark. 964. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Dudley, J., not participating.